t c memo united_states tax_court estate of cyril i magnin deceased donald isaac magnin executor petitioner v commissioner of internal revenue respondent docket no filed date donald l feurzeig derek t knudsen and john m youngquist for petitioner susan j adler and rebecca t hill for respondent memorandum findings_of_fact and opinion ruwe judge respondent determined a deficiency of dollar_figure in petitioner's federal estate_tax by amended answer respondent has asserted an increase in the deficiency in petitioner's federal estate_tax in the amount of dollar_figure after concessions the issues for decision are whether decedent's transfers in trust with retained life estates are includable in decedent's gross_estate or whether they are excluded from the estate because they were bona_fide sales for adequate_and_full_consideration under sec_2036 and whether the fair_market_value of certain real_property owned by decedent and subject_to a lease is dollar_figure as determined by petitioner's appraiser or is dollar_figure as determined by respondent in the notice_of_deficiency for convenience the facts with respect to the second issue will be set forth with our opinion on that issue findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts the first second and third supplemental stipulations of facts and the attached exhibits are incorporated herein by this reference petitioner is the estate of cyril i magnin cyril cyril was born in san francisco california on july and died testate on date in san francisco donald isaac magnin 1unless otherwise indicated all section references are to the internal_revenue_code as of the date of decedent's death and all rule references are to the tax_court rules_of_practice and procedure 2petitioner also contends that it is entitled to claim additional deductions under sec_2053 and an increase in the state_death_tax_credit under sec_2011 these issues shall be resolved in accordance with the court's opinion herein under rule decedent's oldest son is the executor of his estate donald magnin filed a timely federal estate_tax_return on behalf of petitioner wherein he elected the alternate_valuation_date date donald magnin resided in san francisco california at the time he filed the estate_tax_return background cyril's father joseph magnin joseph was born in london england on december joseph was the third child of isaac and mary ann cohen magnin mary ann who emigrated from england to san francisco in in mary ann established i magnin a fine clothing store for women joseph started working for i magnin when he was a teenager in he married charlotte davis charlotte the head milliner at i magnin this caused family tensions between joseph and his mother mary ann ran i magnin with an iron hand and had a strict rule against family members' fraternizing with employees cyril was born the next year on july during the years to joseph was being passed over by mary ann for responsible management positions with i magnin in favor of his younger brothers joseph left i magnin in and invested in a store which was organized as a corporation by the name of newman magnin co newman-magnin similar to i magnin newman-magnin specialized in the sale of women's clothing in joseph bought out the other owners and in changed the name of the corporation to joseph magnin co inc jm jm has been in continuous existence as a california corporation from through at least starting a rival women's clothing store using the magnin name caused a rift between joseph and the rest of his family which lasted for many years joseph led jm to compete directly in i magnin's retail market for the same customers and the same suppliers because i magnin had all its finest suppliers tied up in exclusive contracts jm had a difficult time finding suppliers in the early years of jm the store thrived on the strength of charlotte's millinery business which had followed her from i magnin to jm until the late 1930's jm was known in the trade as the second-rate i magnin cyril began working for jm as a child and at the time of world war i he was involved in management in cyril married anna smithline anna and they remained married until anna's death on date cyril and anna had three children donald isaac magnin donald born date ellen lois magnin ellen born date and jerry allen magnin jerry born date cyril's children also began working for jm at early ages anna was a skilled designer and buyer of women's apparel when she and cyril married and she became an important designer and chief buyer of jm's women's apparel although everyone at jm worked as a team anna and cyril's mother charlotte were the key persons in setting the merchandising pace of the store and cyril was more or less the key idea man jm did not do well financially during the great depression joseph started a factoring business donner factors which advanced money to companies against their accounts_receivable donner factors was a successful company and for a long time made more money than jm joseph the president of jm was very conservative he and cyril had differing philosophies as to jm's approach to retailing women's apparel joseph insisted on continuing to compete with i magnin for upscale older customers whereas cyril wanted to tap the market of younger women cyril perceived in the late 1930's that the country was beginning to mobilize as a result of the war and that military personnel were moving west along with their spouses the younger women moving west were increasingly entering the business world and they had money to spend and no preconceived ideas of where to buy these different philosophies led to arguments between joseph and cyril finally in joseph turned the operation of jm over to cyril predicting that he would fail with his crazy ideas joseph remained president of jm but concentrated his efforts on donner factors in date jean blum joseph and cyril formed a nevada corporation by the name of specialty shops inc specialty for the purpose of operating a branch store under the joseph magnin name in reno nevada mr blum who was a close friend of joseph's and eventually of cyril's provided the funds to open specialty's first store in reno because jm lacked the capital to do so mr blum purchased percent of the stock initially issued and lent money to joseph and cyril to purchase the remainder prior to the creation of specialty and the opening of its reno store jm had opened only one other branch store in palo alto california in in date anna died unexpectedly joseph and anna had been very close she had long been a mediator in the disputes between cyril and joseph cyril briefly thought of selling jm to i magnin which upset ellen ellen left school at age moved back home and took over anna's position as buyer for jm in date ellen married walter s newman walter shortly after the wedding walter went to work for jm as a financial troubleshooter and was subsequently put in charge of store operations ie all store activities except merchandising ellen reduced her day-to-day activities at jm immediately after the wedding donald and jerry were also active in operating jm donald began working full time for jm after his graduation from stanford in first as a merchandise bookkeeper and then as a hosiery buyer donald entered the navy during the korean war in he returned to jm in about september of jerry began working full time for jm after he left the air force in in cyril began dating lillian helwig lillian who was the manager of one of the jm stores joseph strongly disliked lillian as did cyril's children they were not pleased when cyril married lillian on date agreement between joseph and cyril in joseph and cyril were concerned about the future of the business cyril had begun dating women after anna's death and joseph wanted to ensure that the business would remain in the family and that cyril's shares of stock would not go to one of these women cyril on the other hand was concerned about control of the business upon joseph's death control of the business was very important to cyril he saw control of the business as a means to enhance his social political and business position in the community cyril also feared that if he had to share control with his children he might someday be fired by them on date joseph and cyril executed a written document which they labeled an agreement concerning their jm and specialty stock the agreement or the agreement as of date jm had issued and outstanding big_number shares of stock consisting of big_number shares of preferred_stock and big_number shares of common_stock all of which had voting rights the 3the articles of incorporation of newman magnin co continued shareholdings of joseph and cyril in jm were as follows common_stock preferred_stock total joseph big_number big_number big_number cyril big_number big_number big_number thus joseph held dollar_figure percent of the voting power of jm and cyril held dollar_figure percent of the voting power together their shares represented dollar_figure percent of the voting power as of date specialty had issued and outstanding big_number shares of stock consisting of big_number shares of voting common_stock and big_number shares of nonvoting preferred_stock the ownership of specialty stock as of that date is unclear but it appears that mr blum owned shares of the common_stock and big_number shares of the preferred_stock and cyril and joseph together owned the remaining shares of common_stock and big_number shares of preferred_stock on date cyril also held certain options to acquire jm stock on date joseph had granted to cyril and anna as joint_tenants with the right_of_survivorship continued subsequently jm were silent as to the voting rights of the preferred_stock until a amendment which expressly provided that the preferred_stock was entitled to voting rights equal to those of the common_stock however it appears that prior to the amendment the preferred_stock was considered to be voting by the corporation and that the holders of the preferred_stock actually did exercise voting rights an option to purchase big_number shares of joseph's common_stock in jm at dollar_figure per share the option could be exercised only within days after joseph's death cyril also held various options to purchase big_number shares of jm common and big_number shares of jm preferred_stock owned by edward r and mae c nichols which were granted by four agreements dated between date and date the nichols options joseph was a party to the may agreement which had granted the option to purchase most of the nicholses' jm stock ie big_number shares of common and big_number shares of preferred_stock the preamble to the agreement set forth the following premises whereas the parties hereto are the owners of the majority of the issued and outstanding_stock of joseph magnin company inc a california corporation and specialty shops inc a nevada corporation hereinafter called said corporations and whereas the parties hereto have over many years last past mutually controlled the operation and management of said corporations in the best interests of said corporations and the stockholders thereof and whereas cyril magnin desires that upon the death of joseph magnin the control of said corporations shall be vested in cyril magnin for the term of his life and whereas joseph magnin is willing under and subject_to the terms and conditions hereinafter set forth to 4in date cyril assigned his rights in the nichols options to the testamentary_trust established by joseph's will of which he was the trustee on date cyril exercised the options on behalf of the trust provide in his last will and testament that all of his stock both common and preferred of said corporations shall be bequeathed to cyril magnin as trustee for the benefit of cyril magnin ellen magnin newman donald magnin and jerry magnin and that cyril magnin as said trustee shall have the sole right to vote said stock for the term of his life as provided in said last will and testament consistent with these premises the terms of the agreement provided that joseph agreed to bequeath his jm and specialty stock to cyril as sole trustee for cyril's life as already provided in his will which provision he agreed not to revoke cyril agreed to will in trust all his jm and specialty stock now owned or hereafter acquired to a bank trustee for the benefit of his three children the agreement also provided that the terms and conditions on the part of cyril were to be secured_by a deposit in pledge with bank of california n a the bank as pledgeholder of the stock belonging to cyril that as long as cyril performed the terms and conditions of the agreement the voting rights would vest in him but in the event of default the voting rights would vest in the pledgeholder cyril agreed not to transfer assign or encumber any of his stock in the corporations except that he could give stock to his children the agreement provided that at no time should the issued and outstanding_stock of the corporations belonging to persons other than joseph cyril or his three children exceed percent except in the event of a sale of the entire capital stock of the corporations moreover any other stock securities cash or other_property received by cyril upon the sale_or_exchange of his stock in either corporation or in the event of a merger consolidation spinoff splitoff or splitup would be subject_to the terms and conditions of the agreement the agreement further provided that in the event of the sale of all or any part of the stock of the corporations or in the event of a dissolution of either corporation cyril would create a_trust of the proceeds received under the terms of which the income of said trust would belong to cyril for his life and the principal would be distributed upon his death to his three children the terms of the agreement were subject_to modification by the unanimous consent of cyril on the one hand and of donald ellen and jerry after he has reached his majority on the other hand by letter dated date and signed by joseph cyril donald and ellen the bank was instructed to hold certain stock certificates solely for safekeeping in accordance with the agreement between joseph and cyril by the terms of the letter the bank was given no responsibility with respect to the performance of the agreement but the stock certificates were subject_to redelivery to cyril upon authorization executed by cyril and joseph or by cyril donald and ellen after joseph's death and if donald were available a schedule attached to the letter identified the certificates and the number of jm shares delivered there is no evidence that joseph and cyril delivered any specialty stock to the bank on date joseph and cyril entered into a supplementary agreement the supplementary agreement referred to the option that joseph had granted to cyril and anna on date to purchase big_number shares of joseph's common_stock in jm at dollar_figure per share pursuant to the terms of the option the certificates representing the big_number shares had been deposited with joseph's attorney nat schmulowitz the supplementary agreement between joseph and cyril provided that the option would remain in effect except that if cyril exercised the option the shares delivered to cyril upon such exercise were to be pledged to the bank and subject_to the terms of the agreement in the event that cyril did not exercise the option then mr schmulowitz would deliver the shares in his possession to the bank to be held subject_to the agreement on date joseph and cyril entered into a second 5there is some discrepancy between the number of shares delivered to the bank and the number of shares owned by joseph and cyril as of date the schedule indicates that big_number shares of jm common_stock were delivered by joseph but joseph owned only big_number shares of jm common_stock as of date similarly the schedule reflects that big_number shares of jm preferred_stock were delivered to the bank by cyril but cyril owned only big_number shares of jm preferred_stock as of date 6the share certificates that were delivered to mr schmulowitz in were not delivered to the bank pursuant to the agreement between joseph and cyril in supplementary agreement this second supplementary agreement set forth the parties' understanding that nothing in the agreement prohibited cyril from selling all his stock of or from dissolving jm or specialty in the event that either corporation received a fair purchase offer in such event cyril agreed to create a_trust of the stock proceeds under the terms of which the income would belong to cyril for his life and the principal would be distributed to his children upon his death cyril also agreed under this second supplementary agreement to vote his shares as an individual and as trustee for joseph's testamentary_trust so that his children would constitute two of the five members of the board_of directors of each corporation performance of date agreement joseph died on date cyril was the executor of joseph's estate joseph's last will and testament bequeathed all his stock in jm and specialty to cyril in trust and provided that cyril was to divide the stock into four separate trusts one- half of the stock was to be placed in the cyril magnin trust for the benefit of cyril one-sixth of the stock was to be placed in each of the three remaining trusts one trust for the benefit of 7it appears that this provision of the second supplemental agreement was drafted in error although cyril promised to vote his shares so that his children would constitute two of the five directors jm had seven and specialty had three authorized directors as of date each of joseph's three grandchildren as the trustee of the four trusts cyril had the power to vote the stock these provisions were as promised by joseph to cyril under the date agreement additionally cyril received a life interest in the income from the cyril magnin trust joseph's estate_tax_return included the value of jm and specialty stock as follows stock per-share value big_number shares jm subject_to option at dollar_figure per share dollar_figure big_number shares jm common dollar_figure big_number shares jm preferred dollar_figure shares specialty common dollar_figure big_number shares specialty preferred dollar_figure the irs estate_tax examiner proposed certain adjustments to joseph's taxable_estate including an increase in the per-share value of jm common and preferred_stock to dollar_figure and dollar_figure respectively the estate agreed to these changes on date cyril executed a last will and testament in which he bequeathed all jm and specialty stock in trust for the benefit of each of his three children the will expressly acknowledged that such provision was in performance of the date agreement between cyril and joseph subsequently on date cyril executed a new will superseding his will which also provided for the creation of a_trust of jm and specialty stock for the benefit of his children in performance of his date agreement with joseph on date cyril created three trusts one for each of his three children he transferred inter alia the proceeds of the jm stock that had been sold in a buyout of all jm stock by amfac inc under the terms of each trust cyril retained an income_interest for his life and upon cyril's death the trust was to terminate and the principal and undistributed_income were to be distributed to the beneficiary for the calendar_quarter ending date cyril filed a gift_tax_return in an attachment entitled statement describing incomplete gifts cyril reported the creation of the three trusts stating that they were created pursuant to pre-existing agreements between himself and his father and explaining that the transfers were not completed gifts the irs accepted the gift_tax_return as filed facts related to value of jm and specialty jm originally operated one location in downtown san francisco in a second store was opened in palo alto california and three other stores were opened between and 1950--one in san mateo and two in sacramento california jm did 8we note that the actual language in both cyril's and wills referred to an date agreement however respondent conceded and we agree that cyril meant to refer to the date agreement not begin to expand considerably until the mid-1950's eventually operating stores by the end of in date cyril joseph and mr blum formed specialty for the purpose of operating a branch store in reno nevada at that time jm lacked the capital to open a new store specialty opened a second store in oakland california in and a third store in lake tahoe nevada in all specialty's stores were operated under the jm name and by jm management and they had merchandise and customers similar to jm's whenever possible jm and specialty elected to lease rather than own their store locations the companies did not have a great deal of available capital and leasing store locations permitted them to expand relevant financial data from the financial statements of jm for the fiscal years ending date through are as follows fiscal_year ending january in thousands assets dollar_figure dollar_figure dollar_figure dollar_figure earned surplu sec_645 sales big_number big_number big_number big_number net_income similarly relevant data from the financial statements of specialty for the fiscal years ending date through are as follows fiscal_year ending january in thousands assets dollar_figure dollar_figure dollar_figure dollar_figure earned surplu sec_120 sale sec_742 net_income opinion the internal_revenue_code imposes a federal estate_tax on the transfer of the taxable_estate of a decedent who is a citizen or resident_of_the_united_states sec_2001 and sec_2002 the value of the gross_estate includes the value of all property to the extent of the decedent's interest therein on the date of death sec_2033 sec_2036 provides that a decedent's gross_estate also includes the value of all property interests transferred by a decedent during his life in which the decedent has retained for life the right to the possession enjoyment or income from the property however sec_2036 does not apply when the property interest of the decedent was transferred pursuant to a bona_fide sale for an adequate_and_full_consideration in money 9the executor however may elect to value a decedent's property as of an alternate_valuation_date ie months after death sec_2032 or money's worth sec_2036dollar_figure the parties do not dispute that the transfer in trust of the proceeds of cyril's shares in jm was one in which he retained a life interest within the meaning of sec_2036 instead petitioner contends that the transfer of the remainder_interest to cyril's children was made pursuant to the terms of the agreement in exchange for cyril's receipt of lifetime voting control of jm and a 50-percent lifetime income_interest in joseph's shares thus petitioner argues that in cyril received adequate_and_full_consideration in money_or_money's_worth when he obligated himself to transfer the remainder_interest in his jm shares pursuant to the agreement we must determine whether the agreement entered into between cyril and joseph in constituted a bona_fide sale supported by adequate_and_full_consideration in money_or_money's_worth as a preliminary matter however we must determine which party bears the burden_of_proof on this issue generally the burden_of_proof is on the taxpayer rule sec_2036 provides general_rule --the value of the gross_estate shall include the value of all property to the extent of any interest therein of which the decedent has at any time made a transfer except in case of a bona_fide sale for an adequate_and_full_consideration in money_or_money's_worth by trust or otherwise under which he has retained for his life the possession or enjoyment of or the right to the income from the property a 290_us_111 the commissioner bears the burden_of_proof however with respect to any new_matter increases in deficiency and affirmative defenses pleaded in the answer rule a an assertion in an amended answer is treated as a new_matter when it either alters the original deficiency or requires the presentation of different evidence 93_tc_500 77_tc_881 the assertion of a new_theory that merely clarifies or develops the original determination is not a new_matter in respect of which the commissioner bears the burden_of_proof wayne bolt nut co v commissioner supra achiro v commissioner supra 61_tc_744 in her notice_of_deficiency respondent determined a deficiency in petitioner's estate_tax of dollar_figure the deficiency was based in large part on respondent's determination that the value of the three trusts created in in which decedent retained a life interest was includable in the gross_estate in the notice respondent determined that the value includable in the gross_estate was dollar_figure which was calculated by taking the value of the three trusts at the appropriate valuation_date dollar_figure less the value of consideration received by decedent in connection with the agreement dollar_figure as more fully discussed below sec_2043 reduces the amount that is includable under sec_2036 by the value of any consideration received by the decedent on date respondent filed a motion for leave to file an amended answer which this court granted in her amended answer respondent asserted a deficiency in petitioner's estate_tax of dollar_figure based in part on respondent's revised determination that decedent received no consideration for the transfer and that the entire value of the three trusts was includable in the gross_estate respondent's assertion in the amended answer that there was no consideration clearly increased the original deficiency accordingly we find that the issues of whether there was any consideration and whether the consideration was less than dollar_figure are new matters in respect of which the burden_of_proof falls on respondent however the burden_of_proof with respect to the other issues remains on petitioner rule a the requirement that there must be adequate_and_full_consideration in order to trigger the exception in sec_2036 is to prevent the depletion of the decedent's_estate 60_tc_211 see also 324_us_303 121_f2d_129 1st cir revg 42_bta_263 the type of consideration contemplated by this exception is not the same as common_law contractual consideration commissioner v wemyss supra pincite 39_tc_1012 rather the exception contemplates the kind of consideration which in an arm's length business transaction provides the transferor_of_property with the full value thereof in exchange and that if the consideration is not paid in money property or services but is represented by some benefit then the benefit must be of the equivalent money value in order to constitute the required adequate_and_full_consideration 17_tc_495 we note that transactions among family members are subject_to particular scrutiny to determine whether they represent a true arm's-length bargain or merely a cooperative attempt to make a testamentary_disposition 16_f3d_462 1st cir affg 100_tc_313 526_f2d_1012 3d cir 69_tc_408 affd 625_f2d_133 6th cir this is not to say however that transactions between family members can never be for consideration in money_or_money's_worth estate of huntington v commissioner supra 510_f2d_617 9th cir estate of morse v commissioner supra pincite even a family agreement although achieved without apparent bitterness has been regarded as bargained for when members of the family had interests contrary to those of other members of the family bank of new york v united_states supra pincite fn ref omitted in the present case although cyril and joseph were father and son the circumstances surrounding the agreement indicate that the parties had divergent interests cyril and joseph were concerned with the future of the family business cyril wanted to gain control of jm following joseph's death cyril feared that if he had to share control with his children he might be fired by them in exchange for obtaining lifetime control cyril agreed to will his own stock in trust for the benefit of his children under the terms of the agreement cyril not only relinquished his freedom to transfer his stock to whomever he wished but also tied up the proceeds of the stock in the event he sold it joseph on the other hand wanted to ensure that cyril's stock would not end up in the hands of one of the women cyril was dating in exchange for cyril's promise not to give his stock to anyone but his children joseph promised not to revoke the provision in his will bequeathing his stock to cyril as sole trustee with voting rights and thus control for cyril's life because a will is an ambulatory instrument that has no effect until the death of the testator without the agreement joseph could have revoked or revised his will any time prior to his death 345_f2d_715 3d cir 24_tc_1141 cyril and joseph put their promises in writing and the agreement represented a give-and-take on each side both parties in fact performed as promised under the agreement based on this record we find that there was an element of bargained-for consideration present the fact that there was some bargained-for consideration does not mean that there was adequate_and_full_consideration within the meaning of sec_2036 in order to constitute adequate_and_full_consideration the value of what the decedent received must be measured against the total value of property that the decedent transferred 347_f2d_7 9th cir 105_tc_252 petitioner does not contest that the value of the stock cyril agreed to transfer pursuant to the agreement exceeded the value of the interest in joseph's stock that cyril receiveddollar_figure rather petitioner contends that because the value of what cyril received exceeded the value of the remainder_interest that cyril transferred to his children he received adequate_and_full_consideration we recently addressed this issue in estate of d'ambrosio v commissioner supra in that case we held that when a decedent receives consideration for making a transfer of property to a 11in its brief petitioner assigns a value of dollar_figure to cyril's entire stock interest dollar_figure of which is allocated to cyril's remainder_interest and assigns a value of only dollar_figure to the interest in joseph's stock received by cyril petitioner's values are based on the opinion of its expert witness using a valuation_date of date respondent's expert assigned a value of dollar_figure to cyril's stock as of that date trust in which the decedent retains only a life interest the adequacy of the consideration must be determined by comparing the value of the consideration received with the total value of the property the decedent transferred to the trust rather than with just the remainder_interest id pincite indeed petitioner's argument is no different from contending that the value of the retained_life_estate should be regarded as part of the consideration received for the transfer an argument this court has specifically rejected 45_tc_323 the same issue was presented in united_states v past supra where the decedent and her husband transferred their community_property to a_trust in which the decedent received an income_interest for life the transfer was pursuant to a divorce settlement citing this court's opinion in estate of gregory v commissioner supra the court_of_appeals for the ninth circuit rejected the argument that the decedent's transfer to the trust was excepted from sec_2036 as a bona_fide sale for adequate_and_full_consideration the court held that the consideration received by the decedent had to be measured against the total value of the property that she contributed to the trust rather than the value of the remainder_interest in the property that she contributed given that the decedent transferred dollar_figure in property to the trust in return for a life_estate worth approximately dollar_figure the court_of_appeals for the ninth circuit held that the decedent did not receive adequate_and_full_consideration under sec_2036 united_states v past supra pincite whether the consideration received by cyril under the agreement was adequate and full within the meaning of sec_2036 must be determined by comparing the value of what cyril received on date with the date value of the stock that cyril owned and agreed to transfer to his children at his death ie the value that otherwise would have been included in his gross_estate by virtue of the retained_life_estate id pincite 293_f2d_916 10th cir estate of d'ambrosio v commissioner supra pincite estate of gregory v commissioner t c pincite gradow v united_states cl_ct affd 897_f2d_516 fed cir such measurement is consistent with the purpose behind the adequate_and_full_consideration exception--to prevent the depletion of the decedent's_estate commissioner v wemyss u s pincite commissioner v bristol f 2d pincite estate of frothingham v commissioner t c pincite accordingly we hold that the consideration received by cyril under the agreement was not adequate and full within the meaning of sec_2036 and therefore the value of the trusts that cyril created in must be included in his gross estatedollar_figure where a transfer of property fails to meet the requirements of this exception to sec_2036 because it was for insufficient consideration sec_2043 provides some relief from potential double_taxation estate of frothingham v commissioner supra pincite sec_2043 provides in pertinent part a in general --if any one of the transfers described in sec_2035 to inclusive and sec_2041 is made for a consideration in money_or_money's_worth but is not a bona_fide sale for an adequate_and_full_consideration in money_or_money's_worth there shall be included in the gross_estate only the excess of the fair_market_value at the time of death of the property otherwise to be included on account of such transaction over the value of the consideration received therefor by the decedent thus under sec_2043 the consideration received is to be valued at the time of receipt by the decedent ie at the time 12even if we were to hold that sec_2036 requires receipt of adequate_and_full_consideration for only the remainder_interest we would find that petitioner has not met its burden of proving that the value of the interest in joseph's stock that cyril received equaled the value of the remainder_interest transferred we conclude infra that the value of the interest received by cyril is dollar_figure the value of the remainder_interest transferred by cyril is dollar_figure according to petitioner and dollar_figure under respondent's calculations these values were determined after the parties made certain posttrial adjustments to their expert reports although we need not determine the precise value of the remainder_interest transferred by cyril we conclude that it was more than dollar_figure this conclusion is based on the evidence including the expert witnesses' opinions and the values placed on jm and specialty stock in gift and estate_tax returns filed by cyril and joseph between and of the agreement between cyril and joseph and then credited against the date-of-death value or as in this case the value as of the alternate_valuation_date of the property subject_to sec_2036 the net amount is to be included in the gross_estate 400_f2d_344 8th cir united_states v past f 2d pincite 307_f2d_688 5th cir revg 35_tc_50 51_tc_269 revd and remanded 440_f2d_896 3d cir estate of gregory v commissioner t c pincite petitioner argues that in valuing the consideration received by cyril this court should apply a proportional rule and reduce the includable value of the trusts by the proportion of the value of the corpus at death that is attributable to the consideration received by cyril under the agreement however it is well settled that the consideration received is to be valued at the time of the transfer ie at the time of the agreement and then credited against the date-of-death value of the property subject_to sec_2036 united_states v righter supra pincite united_states v past supra pincite estate of vardell v commissioner supra pincite estate of davis v commissioner supra pincite estate of gregory v commissioner supra pincite the parties do not dispute that cyril received a life income_interest in percent of joseph's jm and specialty stock as well as the voting rights as trustee with respect to all of joseph's stock the parties do however dispute the value of the interests that cyril received in her notice_of_deficiency respondent permitted an offset for the value of consideration received by cyril in the amount of dollar_figure however as previously mentioned respondent amended her answer to disallow any such offset on brief respondent argues that in the event that this court finds that there was consideration the amount of the offset pursuant to sec_2043 is limited to dollar_figure based on the report and testimony of her expert appraiser stephen a stewart petitioner contends that the value of what cyril received on date is dollar_figure based on the report and testimony of its expert appraiser bryan h browningdollar_figure both experts determined the overall value of jm and specialty using a combination of a discounted future cash-flow analysis and a market comparable analysis the experts differ in their application of premiums or discounts in arriving at the value of the consideration received by cyril mr browning petitioner's expert applied a control premium of percent to the proportional equity value of jm because after execution of the agreement cyril would hold percent of the total 13the difference between the values assigned by each party to the consideration received dollar_figure is not significant when one considers the value of the trusts includable in the gross_estate which is equal to dollar_figure voting rights of jm no similar premium was applied to the specialty stock mr stewart on the other hand applied a percent discount for lack of marketability and a 20-percent minority discount because the interest that joseph transferred to cyril amounted to less than percent of the stock in each companydollar_figure the term value means fair_market_value which is the price at which the property would change hands between a willing buyer and a willing seller neither being under any compulsion to buy or to sell and both having reasonable knowledge of relevant facts sec_20_2031-1 estate_tax regs the standard is objective using a purely hypothetical willing buyer and seller 680_f2d_1248 9th cir 94_tc_193 estate of mueller v commissioner tcmemo_1992_284 however the hypothetical sale should not be constructed in a vacuum isolated from the actual facts that affect the value of 14mr stewart applied the minority discount only under the discounted future cash-flow approach because in his opinion the market comparison approach already produces a per-share value for a minority interest 15while expert opinions can assist the court in evaluating a claim we are not bound by the opinion of any expert witness and may reach a decision based on our own analysis of all the evidence in the record 304_us_282 538_f2d_927 2d cir affg tcmemo_1974_285 94_tc_193 the stock 79_tc_938 petitioner must prove that respondent's determination of value set forth in her notice_of_deficiency is incorrect rule a 290_us_111 88_tc_38 respondent bears the burden of proving the increases in the deficiency asserted in her amended answer rule a 94_tc_582 valuation is a question of fact and the trier of fact must weigh all relevant evidence to draw the appropriate inferences 325_f2d_934 8th cir affg tcmemo_1961_347 estate of newhouse v commissioner supra pincite after considering the reports and testimony of both experts and all the other evidence in the record we think that neither party has shown that the value of the interest received by cyril should be greater or less than the dollar_figure determined by respondent in her notice_of_deficiency accordingly we hold that petitioner is entitled to reduce the includable value of the trusts by dollar_figure pursuant to sec_2043 the final issue for decision concerns the fair_market_value of a retail shoe store located in louisville kentucky as of date the alternate_valuation_date petitioner valued the property at dollar_figure on its estate_tax_return in the notice_of_deficiency respondent valued the property at dollar_figure at trial and on brief petitioner argued that the value of the property was dollar_figure the fair_market_value of property is a question of fact the value determination in the notice_of_deficiency is presumed correct and petitioner bears the burden of proving otherwise rule a welch v helvering supra the subject property a retail shoe store is located in an older inner-city neighborhood west of the downtown area of louisville the area is depressed and property values have steadily declined in the area since the 1960's the site is zoned for commercial use the property was purchased by cyril for dollar_figure and the deed was recorded in date the property was subject_to a lease which commenced on date and was for an initial term of years at the end of the initial lease period the tenant had the right to extend the term for two additional consecutive periods of years each the terms of the lease provided for minimum annual payments of dollar_figure plu sec_5 percent of the gross_sales less the minimum rent the tenant was responsible for all expenses directly related to the property including taxes insurance and interior and exterior maintenance petitioner introduced a report and testimony of its expert 16respondent's valuation in the notice_of_deficiency of dollar_figure was based upon the income stream provided for in the lease capitalized at a rate of percent appraiser j michael jones mr jones valued the property as of date although petitioner elected to use the alternate_valuation_date of date mr jones testified that he did not think his appraisal would have changed had it been made as of months later mr jones used the cost approach the sales comparison approach and the income capitalization approach to value the property giving the most weight to the latter method pursuant to the income capitalization approach mr jones began with the income stream provided for in the lease and subtracted out a relatively small allowance for vacancy and collection_loss due to the long-term_lease as well as an amount for management expenses mr jones determined a capitalization rate of percent using the mortgage-equity technique and he applied this rate to the operating income stream we find petitioner's expert to be a credible witness he utilized acceptable appraisal methods and his underlying assumptions were reasonable we therefore find that petitioner has met its burden of proving that the value of the property was dollar_figure decision will be entered under rule
